Case: 11-41373       Document: 00512242583         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013
                                     No. 11-41373
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE SANTOS CARRILLO-MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-659-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Santos Carrillo-Martinez (Carrillo) appeals his 72-month sentence
followed by a three-year term of supervised release imposed following his guilty
plea conviction to being an alien found unlawfully in the United States. Carrillo
argues that the district court plainly erred in imposing a 16-level enhancement
of his offense level under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on a prior crime of
violence conviction because the Government failed to show by a preponderance
of the evidence that his prior offense encompassed the elements of a generic

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Case: 11-41373   Document: 00512242583    Page: 2   Date Filed: 05/15/2013

                                  No. 11-41373

burglary offense. He contends that the Texas burglary statute contains a unique
element that includes a lawful entry onto property without the consent of a
person who has a greater right to possession of the property than the actor. We
have recently rejected a similar argument. See United States v. Morales-Mota,
704 F.3d 410, 412 (5th Cir. 2013). Thus, the district court did not commit error,
plain or otherwise, in making the enhancement. See id.; United States v.
Puckett, 556 U.S. 129, 135 (2009).
        Asserting that his sentence was procedurally and substantively
unreasonable, Carrillo argues that the district court erred in imposing a term of
supervised release contrary to the guideline recommendation that “ordinarily”
a term of supervised release would not be imposed if the defendant is a
deportable alien. Review is for plain error because Carrillo did not object in the
district court to the imposition of the term of supervised release. See Puckett,
556 U.S. at 135. The district court’s explanation reflected the consideration of
relevant sentencing factors and provided a justification for imposing the term of
supervised release. The district court did not err, plainly or otherwise, in
imposing the three-year term of supervised release.        See United States v.
Dominguez-Alvarado, 695 F.3d 324, 329 (5th Cir. 2012).; Puckett, 556 U.S. at
135.
        The sentence is AFFIRMED.




                                        2